Title: From James Madison to Edmund Pendleton, 8 April 1789
From: Madison, James
To: Pendleton, Edmund


Dear Sir
New York April 8th. 1789.
You will not learn without some surprize that the sixth of this month arrived before a quorum was made up in both branches of the New Legislature, and the first of the month, before a Quorum was attained in either. The first & only joint step taken by the Congress was the examination of the ballots for President & vice president. The votes were found, as was expected, to be unanimously given to General Washington; and by a sufficient number, though smaller than was expected, to give the secondary dignity to Mr. Adams. The entire number of votes was 69. Mr. Adams had 34 only. Governour Clinton had not a single vote except those of his three friends in Virginia. Mr. Chs. Thomson set out yesterday as the herald to Mount Vernon, and a private gentleman with notice to the vice president. The Speaker of the House of Representatives is Mr. Mulenburg of Pennsa. The Clerk Mr. Beckley. Mr. Langdon was placed in the chair of the Senate for the special purpose of opening the ballots, and will remain in it, until Mr. Adams arrives. The Clerk of that House is not yet appointed.
I inclose a copy of the Rules agreed on yesterday. They are to receive a supplement as soon as prepared by a Committee. The first regular business to be discussed will relate to commerce which is in a State of anarchy at present. Some propositions on that subject will be taken up tomorrow. It is thought proper that the preparatory work should be done before the arrival of the President. The subject of amendments has not yet been touched. From appearances there will be no great difficulty in obtaining reasonable ones. It will depend however entirely on the temper of the federalists, who predominate as much in both branches, as could be wished. Even in this State, notwithstanding the violence of its antifederal symtoms, three of its six representatives at least will be zealous friends to the Constitution, and it is not improbable that a fourth will be of the same description.
By a late British Packet we understand that the King continues under his disability, though without mortal symtoms; that the care of his person is committed to the Queen, and that the Prince of Wales is sole regent by an Act of the two Houses, but under certain limitations of power, which have produced a pointed and public discussion between him & Mr. Pitt. With the sincerest esteem & affection I am Dear Sir Your Obedt. servt.
Js. Madison Jr
